Order unanimously reversed and matter remitted to Brie County Court for a hearing. Memorandum: Relator’s request for a hearing on his application for coram nobis relief alleging inadequacy of representation both before and during his trial which resulted in relator’s conviction for manslaughter, first degree, was denied. This denial of relator’s request was made by a Judge who had served for several months as one of relator’s numerous assigned counsel. Although the Judge doubtless did not recall that he had previously served as assigned counsel in this case, such circumstance requires that relatar be afforded a hearing before another Judge in the Brie County Court. (Appeal from order of Erie County Court denying motion to vacate judgment of conviction rendered June 2, 1966.) Present — Goldman, P. J., Del Vecchio, Moule and Cardamone, JJ.